Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Applicant’s election of Group I (Claims 1-6) in the reply filed on 09/13/2021 is acknowledged.  However since applicant did not distinctly indicate whether election is with or without traverse and did not point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a) and 818.03(c)).

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, wherein the electrode terminal includes a copper plate and a plating film which covers the copper plate as claimed in claim 3 must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2 and 6 are objected to because in lines 12, 2 and 15 describe “the wire member”. It should be “one of the plurality of the wire members” or “each of the wire members”.
Claims 3-5 are also objected based on the dependency of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lint (US 20120119864 A1) in view of Kaneko et al. (US 5719547 A).
Regarding Claim 1:
Lint teaches that a coil component comprising: 
a core (not expressly labeled; i.e. toroid core in Fig. 6; see para 0075) having an annular shape; 
a coil (602, Fig. 6; para 0075) wound around the core; and 
an electrode terminal (71, Drawing: 1) for mounting the coil component, the 
electrode terminal being connected to the coil and having a 
mounting surface (50a, Drawing: 1), wherein 
the electrode terminal has a recessed portion (55, Drawing: 1), indented toward a back surface (50b, Drawing: 1), of the electrode terminal which is opposite to the mounting surface, and 
the wire member (see Drawing: 1) of the coil is connected to the back surface of the electrode terminal which is opposite to a bottom portion (51, Drawing: 1) of the recessed portion.  
Lint does teach that the coil is formed by connecting a plurality of wire members, as claimed.
However, Kaneko teaches that the two wires for a secondary coil are connected in series to form a secondary coil (see Fig. 3; Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have coil is formed by connecting a plurality of wire members to provide a better coupling between a primary coil and a secondary coil (see col. 1, lines 32-35).


    PNG
    media_image1.png
    500
    615
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 6

Regarding Claim 2:
As applied to claim 1, Lint and Kaneko further teach that the wire member is connected to the recessed portion by welding (see Kaneko’s col. 2, lines 22-25).

Regarding Claim 4:
 the modified Lint teaches the electrode terminal includes a connecting portion (50, Drawing: 1) which is connected to a mounting board (not expressly shown; i.e. PCB board disclosed in para 004 or 0054) on a peripheral edge of the recessed portion on an opening side of the recessed portion.  

Regarding Claim 5:
As applied to claim 1, the modified Lint teaches that wherein the coil component includes a case (500, Fig. 5; para 0054) which accommodates the core and the coil, and on which the electrode terminal is mounted (construed from Fig. 6), and the case has a hole portion (not expressly labeled; i.e. opening left side of the element 500 in Fig. 6) in which the recessed portion of the electrode terminal is fitted.

Regarding Claim 6:
Lint teaches that a coil component comprising: 
a core (not expressly labeled; i.e. toroid core in Fig. 6; see para 0075) having an annular shape; 
a coil (602, Fig. 6; para 0075) wound around the core; and 
an electrode terminal (71, Drawing: 1) for mounting the coil component, the 
electrode terminal being connected to the coil and having a 
mounting surface (50a, Drawing: 1), and
a case (500, Fig. 5; para 0054) covering the core and the coil and having a hole (73, Drawing: 1) portion on a bottom surface (72, Drawing: 1) thereof, wherein 
wherein 
the electrode terminal has a recessed portion (55, Drawing: 1), indented toward a back surface (50b, Drawing: 1), of the electrode terminal which is opposite to the mounting surface, and the recessed portion of the electrode terminal is fitted and disposed in the hole portion of (construed from Drawing: 1) the case from the bottom surface side
the wire member (see Drawing: 1) of the coil is connected to the back surface of the electrode terminal which is opposite to a bottom portion (51, Drawing: 1) of the recessed portion.  
Lint does teach that the coil is formed by connecting a plurality of wire members, as claimed.
However, Kaneko teaches that the two wires for a secondary coil are connected in series to form a secondary coil (see Fig. 3; Abstract).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have coil is formed by connecting a plurality of wire members to provide a better coupling between a primary coil and a secondary coil (see col. 1, lines 32-35).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lint in view of Kaneko and further in view of Kido (US 20150097648 A1).
Regarding Claim 2:
As applied to claim 1, Lint and Kaneko do not teach the electrode terminal includes a copper plate and a plating film which covers the copper plate, and   the copper plate is exposed from the plating film on a mounting surface side of the bottom portion of the recessed portion, as claimed.
	However, Kido teaches that the etching is made by only the thickness of the Ti/Cu thin film 150, so that the copper-plated film 154 corresponding to the terminal portions 41a to 44a, the ground electrodes 61 and 62, the connection electrode 63, and the discharge electrodes 64 and 65 remains on the lower surface of the mother substrate 112 (see Fig. 1, 10 and para 0064).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to the electrode terminal includes a copper plate and a plating film which covers the copper plate, and   the copper plate is exposed from the plating film on a mounting surface side of the bottom portion of the recessed portion to provide a higher conductivity of electric component.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837